Case 5:17-cv-00548-CBM-RAO Document 450-1 Filed 11/19/18 Page 1 of 4 Page ID
                                #:17600
                                                                                  2127


     1                       UNITED STATES DISTRICT COURT

     2           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3          HONORABLE CONSUELO B. MARSHALL, U.S. DISTRICT JUDGE

     4

     5   MONSTER ENERGY COMPANY, a Delaware                )
         corporation,                                      )
     6                                                     )
                               Plaintiff,                  )
     7                                                     )     Case No.
               vs.                                         ) CV 17-00548-CBM
     8                                                     )
         INTEGRATED SUPPLY NETWORK, LLC, a                 )
     9   Florida limited liability company,                )     Volume 18
                                                           ) Pages 2127 to 2140
    10                        Defendant.                   )
                                                           )
    11

    12                REPORTER'S TRANSCRIPT OF TRIAL PROCEEDINGS
                              FRIDAY, NOVEMBER 16, 2018
    13                                2:06 P.M.
                               LOS ANGELES, CALIFORNIA
    14

    15

    16

    17

    18

    19

    20

    21

    22       ________________________________________________________

    23               MYRA L. PONCE, CSR 11544, RPR, RMR, RDR, CRR
                            FEDERAL       OFFICIAL   COURT   REPORTER
    24                      350    WEST    1st   STREET,   SUITE   4455
                             LOS    ANGELES,      CALIFORNIA   90012
    25                            MyraPonce@sbcglobal.net




                             UNITED STATES DISTRICT COURT                   Exhibit 1
                                                                                  -2-
Case 5:17-cv-00548-CBM-RAO Document 450-1 Filed 11/19/18 Page 2 of 4 Page ID
                                #:17601
                                                                               2128


     1                          APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4       KNOBBE, MARTENS, OLSON & BEAR, LLP
             BY: JOSEPH R. RE
     5       BY: LYNDA J. SYMES
                  Attorneys at law
     6       2040 Main Street, Fourteenth Floor
             Irvine, California 92614
     7
             KNOBBE, MARTENS, OLSON & BEAR, LLP
     8       BY: BRIAN C. HORNE
                  Attorney at Law
     9       1925 Century Park East, Suite 600
             Los Angeles, California 90067
    10
         ALSO PRESENT:        GREG GABRIEL
    11

    12   FOR THE DEFENDANT:

    13       MADEL, PA
             BY: CHRISTOPHER W. MADEL
    14       BY: CASSANDRA B. MERRICK
             BY: JENNIFER M. ROBBINS
    15            Attorneys at Law
             800 Hennepin Avenue
    16       Minneapolis, Minnesota 55403

    17   ALSO PRESENT:        BRUCE WEBER

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT               Exhibit 1
                                                                              -3-
Case 5:17-cv-00548-CBM-RAO Document 450-1 Filed 11/19/18 Page 3 of 4 Page ID
                                #:17602
                                                                               2137


     1   briefs at the same time.

     2               MR. MADEL:    Will do.    Will do.

     3               THE COURT:    All right.    Anything further that needs

     4   to be put on the record?

     5               MR. RE:    I do expect us to be moving for an

     6   injunction, and we'll probably have to set a briefing schedule

     7   on that as well.

     8               THE COURT:    Okay.   And I think that you would -- in

     9   addition to the brief, you would file something that makes that

    10   request for injunctive relief and then brief those issues.

    11               Now, that brief, you may not want to do it

    12   simultaneously.    You may want the opportunity to have an

    13   opposition or a response and then an opportunity to reply.

    14               So when you file the stipulation, the stipulation

    15   may cover all of these things and when the briefs are due

    16   and -- of the dates and so forth.       And then the Court will

    17   abide by that.

    18               I don't know that hearings will be needed.        But once

    19   I receive the briefs, if I think we need hearings, then I would

    20   set a hearing date.     I am not here most of December.      I think

    21   December 11th is probably the only day in December that I will

    22   be here if you need a hearing.

    23               And then in January, I'm out in Micronesia for the

    24   month, in Guam, trying a case.       But I do have one day, I think,

    25   a law and motions calendar before I go out.        I think it's the




                             UNITED STATES DISTRICT COURT               Exhibit 1
                                                                              -4-
Case 5:17-cv-00548-CBM-RAO Document 450-1 Filed 11/19/18 Page 4 of 4 Page ID
                                #:17603
                                                                               2138


     1   first Tuesday in January.

     2               Would the clerk tell me what date that is.

     3               THE COURTROOM DEPUTY:      Yes, Your Honor.    That is

     4   January the 8th, 2019.

     5               THE COURT:    I think I am here still on that day.

     6   Otherwise, if there's a hearing, I would be giving you a

     7   February date.

     8               So you file the briefs, but I would give you a date

     9   for hearing in February if -- if either of you request a

    10   hearing or I think a hearing is needed.

    11               So anything further?

    12               MR. MADEL:    No.

    13               THE COURT:    No?

    14               MR. MADEL:    Just want to thank you, Your Honor.

    15   It's been a sincere pleasure trying the case in front of you.

    16               THE COURT:    Well, thank you.

    17               MR. RE:    I echo those remarks.     And to your staff

    18   who's been absolutely wonderful, I enjoyed every minute.

    19               THE COURT:    Thank you.

    20               So I certainly appreciate the things that you were

    21   able to agree upon and work out.       It saved us a lot of time and

    22   a lot of additional work, certainly for the Court.         And you did

    23   that with the statement of facts, you agreed on so many of the

    24   exhibits.   So there were very few that the Court needed to rule

    25   on.




                             UNITED STATES DISTRICT COURT               Exhibit 1
                                                                              -5-
